                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROMEO JONES,                                       Case No.18-cv-04860-YGR
                                                        Plaintiff,                          ORDER TO SHOW CAUSE RE: DISMISSAL
                                   8
                                                                                            FOR FAILURE TO PROSECUTE ACTION;
                                                  v.                                        VACATING CASE MANAGEMENT
                                   9
                                                                                            CONFERENCE
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Romeo Jones is ORDERED TO SHOW CAUSE why this action should not be
                                       dismissed for failure to serve the complaint in the above-referenced action within 90 (ninety) days
                                  14
                                       of filing pursuant to Federal Rule of Civil Procedure 4(m). Plaintiff has not filed proof of service
                                  15
                                       of the summons and complaint in this action, which was filed on August 10, 2018.1 Plaintiff has
                                  16
                                       also failed to file a case management conference statement by December 31, 2018, as stated in the
                                  17
                                       Clerk’s Notice issued October 10, 2018. (Dkt. No. 8.)
                                  18
                                              Plaintiff must file a written response to this Order to Show Cause no later than January
                                  19
                                       18, 2019. Failure to timely file shall be deemed an admission that good cause exists to dismiss the
                                  20
                                       case without prejudice which the Court will then do without further notice.
                                  21
                                              The case management conference currently set for Monday, January 7, 2019, is VACATED.
                                  22
                                       Dated: January 3, 2019
                                  23
                                                                                        ______________________________________
                                  24
                                                                                                YVONNE GONZALEZ ROGERS
                                  25                                                           UNITED STATES DISTRICT JUDGE

                                  26

                                  27          1
                                                Although self-represented plaintiff Romeo Jones paid filing fees on October 9, 2018, it is
                                  28   unclear whether plaintiff ever obtained a summons in order to serve the complaint. No defendant
                                       has appeared.
